BEAUCHAMP, Judge.
Appellant was convicted in the District Court of Bell County for the offense of robbery by assault and his punishment assessed at confinement in the State penitentiary for ten years.
The indictment appears regular. The record is before us without a statement of facts or bills of exception.
We note that the judgment and sentence appearing in the record condemn appellant to confinement in the penitentiary for not less than ten nor more than ten years. This is error. Under the terms of the Indeterminate Sentence Law (C. C. P., 1925, Art. 775), the judgment and sentence will be reformed so as to confine appellant in the State penitentiary for a period of not less than five nor more than ten years.
As reformed, the judgment will be affirmed.